Citation Nr: 1301638	
Decision Date: 01/15/13    Archive Date: 01/23/13

DOCKET NO.  06-07 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a back disability. 

2.  Entitlement to service connection for a sciatica disability, to include as secondary to a back disability. 

3.  Entitlement to service connection for Bell's palsy, to include as secondary to herbicide exposure. 

4.  Entitlement to service connection for residuals of a stroke, to include as secondary to herbicides or Bell's palsy.

5.  Entitlement to service connection for a heart disability. 

6.  Entitlement to an increased disability rating in excess of 20 percent for diabetes mellitus, type II.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1967, including service in the Republic of Vietnam from July 1966 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2005, November 2005, and January 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in October 2010.  A copy of the transcript of that hearing has been associated with the claims file.  

The issues were remanded for further development by the Board in August 2011 to afford the Veteran with VA examinations and nexus opinions related to his back, sciatica, Bell's palsy, residuals of a stroke, heart disability, and to determine the current level of disability for the Veteran's diabetes mellitus.  The Veteran was afforded VA examinations in February 2012.  The examiners provided the requested opinions and a review of the record indicates that the Board's directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As noted in the August 2011 Board decision, the issue of entitlement to service connection for a left ankle disability has been raised by the record, but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that the record contains a VA treatment record dated October 2009 in which the Veteran states he filed for Social Security Administration (SSA) disability insurance benefits.  The record does not show what disabilities were at issue before the SSA and the claims file does not contain any medical records used in making the determination.  

VA must attempt to obtain relevant records from a Federal department or agency unless further attempts would be futile.  These records include medical and other records from SSA.  See 38 C.F.R. § 3.159(c)(2).  In Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992), the CAVC found that VA's duty to assist specifically includes requesting information from other Federal departments.  In Baker v. West, 11 Vet. App. 163, 169 (1998), the CAVC further stated that VA is required to obtain evidence from other agencies, including decisions of the SSA.  Therefore, the Board finds that remand is necessary to obtain any outstanding SSA records before a decision on the merits may be made.


Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent, manifestations and impairment stemming from his diabetes mellitus, type II.  Veteran should be provided an appropriate amount of time to submit this lay evidence.  

2.  The RO/AMC should attempt to obtain and associate with the file any SSA records related to his claimed disabilities, to include any SSA decisions granting or denying disability benefits.  The RO should document any attempts to obtain these records, to include any negative responses.

3.  After physically or electronically associating any pertinent, outstanding records with the claims folder, to include any recent VA treatment records, the RO/AMC should readjudicate the appeal.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


